MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
                                                                         Dec 09 2019, 10:20 am
regarded as precedent or cited before any
court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Nathan D. Meeks                                         Curtis T. Hill, Jr.
Public Defender                                         Attorney General
Marion, Indiana
                                                        Evan Matthew Comer
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ronnie Fields,                                          December 9, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1260
        v.                                              Appeal from the Grant Superior
                                                        Court
State of Indiana,                                       The Honorable Jeffrey D. Todd,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        27D01-1811-F5-164



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1260 | December 9, 2019                  Page 1 of 9
                                             Case Summary
[1]   Ronnie Fields appeals his convictions for level 5 felony operating a vehicle after

      forfeiture of license for life and class C misdemeanor refusal to identify self. He

      asserts that the trial court violated his Sixth Amendment right to counsel and

      abused its discretion when it denied his motion for continuance on the morning

      of trial so that he could obtain standby counsel. Finding no constitutional

      violation or abuse of discretion, we affirm.


                                 Facts and Procedural History
[2]   On November 29, 2018, the State charged Fields with level 5 operating a

      vehicle after forfeiture of license for life and class C misdemeanor refusal to

      identify self. During the initial hearing held on December 8, 2018, the trial

      court read the charges and advised Fields of his right to counsel. Fields

      informed the trial court that he did not want a lawyer but instead wished to

      represent himself. The trial court inquired into Fields’s reasoning for wanting

      to proceed pro se, and also questioned him about his education, his ability to

      read and write, and his prior legal experience. Fields told the trial court that he

      had represented himself twice before in jury trials and obtained not-guilty

      verdicts on both occasions. Thereafter, the following colloquy occurred:


              THE COURT: Okay. Alright. You do understand that you have
              the right to an attorney?

              THE DEFENDANT: Yes, sir.

              THE COURT: And if you want an attorney and can’t afford

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1260 | December 9, 2019   Page 2 of 9
        one, the Court will appoint one for you at no expense to you.

        THE DEFENDANT: Again, sir, um I don’t want an attorney.

        THE COURT: Okay. These are the questions I’m required to
        ask you when you indicate that you want to represent yourself.
        Okay?

        THE DEFENDANT: Okay.

        THE COURT: You understand that an attorney can advise you
        about the nature of the crimes you’re charged with and any lesser
        included offenses? Do you understand that?

        THE DEFENDANT: Yes, sir.

        THE COURT: Do you understand that an attorney can assist
        you with possible defenses and mitigating circumstances?

        THE DEFENDANT: Yes, sir.

        THE COURT: You understand an attorney, not having an
        attorney represent you is almost always unwise?

        THE DEFENDANT: Yes, sir.

        THE COURT: You understand that you’ll be required to follow
        the same rules as an attorney, and the Court will offer no special
        help to you because it cannot.

        THE DEFENDANT: Yes, sir.

        THE COURT: You understand that the State is going to be
        represented by experienced lawyers to make the case against you?

        THE DEFENDANT: Yes, sir.


Court of Appeals of Indiana | Memorandum Decision 19A-CR-1260 | December 9, 2019   Page 3 of 9
              THE COURT: You understand that an attorney can help you
              investigate and question witnesses before trial?

              THE DENFENDANT: Yes, sir.

              THE COURT: Get any favorable evidence to present in your
              defense?

              THE DEFENDANT: Yes, sir.

              THE COURT: Prepare and file useful pretrial motions?

              THE DEFENDANT: Yes.

              THE COURT: Resist unfavorable pretrial motions by the State?

              THE DEFENDANT: Yes.

              THE COURT: Explore and negotiate possible favorable plea
              agreements or sentencing agreements?

              THE DEFENDANT: Yeah.

              ….

              THE COURT: I do find that you are in a position where you’re
              knowingly, intelligently and voluntarily waiving your right to an
              attorney. So you’ll represent yourself in this case.

              THE DEFENDANT: Yes, sir.


      Tr. Vol. 2 at 6-7.


[3]   A few days after the initial hearing, Fields filed a pro se motion to dismiss and

      motion for certification of interlocutory appeal. Both motions were ultimately


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1260 | December 9, 2019   Page 4 of 9
      denied by the trial court, but at the conclusion of the January 7, 2019, hearing

      held on the motion to dismiss, the trial court inquired whether Fields wanted to

      continue representing himself. Fields responded, “Yes, sir.” Id. at 15. Fields

      then appeared pro se at a final pretrial hearing held on March 7, 2019. During

      that hearing, in response to the trial court’s inquiry, Field reconfirmed his desire

      to represent himself at the upcoming trial which was scheduled for April 8,

      2019. After the pretrial hearing, Fields filed a repetitive pro se motion to

      dismiss which the trial court denied.


[4]   The case proceeded to jury trial as scheduled on April 8, 2019. Prior to the start

      of the trial, the trial judge explained the jury selection process to both the

      prosecutor and Fields, and Fields responded, “Yes, sir” when asked if he

      understood the process. Id. at 23. However, just before the start of voir dire,

      Fields told the trial court that he wanted “stand-by counseling” because he had

      not had time to “go over all this paperwork,” apparently referring to the jury

      questionnaires. Id. at 24. The trial court responded to Fields by telling him that

      “the time has pas[sed] for that” and “if you’re requesting a continuance, that

      request is denied.” Id. Fields then said, “Yeah, I would like to have an

      attorney.” Id. The court explained, “You’ve had plenty of time to hire an

      attorney. I’ve asked you several times in court if you intended to represent

      yourself. I did at the initial hearing … I did that at the pretrial conference, and

      you said, ‘yes, I intend to represent myself.’” Id. Fields did not disagree with

      the trial court but went on to complain about not having enough time since the

      last hearing to prepare. The trial court reminded Fields that he had had “plenty


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1260 | December 9, 2019   Page 5 of 9
      of time” to file a motion for continuance during the month since the pretrial

      hearing, noted that Fields had filed a pro se repetitive motion to dismiss

      instead, and further noted that Fields had been in possession of the jury

      questionnaires for at least a week and could have asked for a continuance at any

      time. Id. Fields then inquired into why he could not just go and “get [standby

      counsel] today[.]” Id. at 27. The court denied his request, informing Fields

      “You’re entitled to an attorney if you timely request one, and you didn’t. No

      one is entitled to stand-by counsel. That’s not a right.” Id. Fields disagreed and

      reiterated, “I just asked for stand-by counsel.” Id. The court denied his request,

      the jury was subsequently selected, and a trial was conducted. At the

      conclusion of trial, the jury found Fields guilty as charged. Following a

      sentencing hearing, the trial court imposed concurrent sentences of three years

      for the level 5 felony and sixty days for the class C misdemeanor. This appeal

      ensued.


                                     Discussion and Decision
[5]   The Sixth Amendment to the United States Constitution guarantees a criminal

      defendant the right to counsel. Jones v. State, 783 N.E.2d 1132, 1138 (Ind. 2003).

      Implicit in the right to counsel is the right to self-representation. Drake v. State,

      895 N.E.2d 389, 392 (Ind. Ct. App. 2008). Before a defendant waives his right

      to counsel and proceeds pro se, the trial court must determine that the

      defendant’s waiver of counsel is knowing, voluntary, and intelligent. Jones, 783
N.E.2d at 1138. “When a defendant asserts the right to self-representation, the

      court should tell the defendant of the ‘dangers and disadvantages of self-

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1260 | December 9, 2019   Page 6 of 9
      representation.’” Poynter v. State, 749 N.E.2d 1122, 1126 (Ind. 2001) (quoting

      Faretta v. California, 422 U.S. 806, 835 (1975)). “Although a trial court need not

      follow specific ‘talking points’ when advising a defendant of the dangers and

      disadvantages of proceeding without counsel, a trial court must come to a

      ‘considered determination’ that the defendant is making a knowing, voluntary,

      and intelligent waiver of his right to counsel.” Wilson v. State, 94 N.E.3d 312,

      320-21 (Ind. Ct. App. 2018) (citation omitted).


[6]   Fields does not dispute that he knowingly, voluntarily, and intelligently waived

      his right to counsel and instead asserted, on multiple occasions, his right to self-

      representation. Indeed, it is clear from the record that the trial court made

      certain that Fields was well aware of his right to counsel and the many

      disadvantages of self-representation. It is also clear from the record that, on the

      morning of trial, Fields was not abandoning his right to self-representation but

      was requesting a continuance for the purpose of obtaining standby counsel to

      assist him. 1 Accordingly, the sole issue we are presented with on appeal is




      1
        Although on appeal Fields attempts to characterize his request to the trial court as an assertion of his right
      to counsel, it is clear from our review of the record that Fields was not attempting to cede control of his
      defense but was requesting only standby counsel. Standby counsel is not the same as, and does not confer
      the advantages of, full counsel because, even with standby counsel, a pro se defendant retains control over his
      case. See Hill v. State, 773 N.E.2d 336, 343 (Ind. Ct. App. 2002) (noting that a pro se defendant’s right to
      control his case is eroded when standby counsel interferes with his right to present his case in his own way).



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1260 | December 9, 2019                    Page 7 of 9
      whether the trial court abused its discretion in declining to grant a continuance

      in order to appoint standby counsel. 2


[7]   It is well established that appointment of standby counsel is an appropriate

      prophylactic device when a defendant assumes the burden of conducting his

      own defense. Wilson v. State, 94 N.E.3d 312, 324 (Ind. Ct. App. 2018) (citing

      Jackson v. State, 441 N.E.2d 29, 33 (Ind. Ct. App. 1982)). However, a defendant

      who proceeds pro se has no right to demand the appointment of standby

      counsel for his assistance. Kindred v. State, 521 N.E.2d 320, 323 (Ind. 1988).

      Rather, the decision of whether to appoint standby counsel is a discretionary

      one made by the trial court. Id. Moreover, we review the denial of a motion

      for continuance only for an abuse of discretion. Perry v. State, 638 N.E.2d 1236,

      1231 (Ind. 1994).


[8]   Here, Fields waited until the morning of trial, just before voir dire questioning,

      to request the appointment of standby counsel to assist him. The trial court

      found his request to be untimely in that Fields had numerous opportunities to

      request a continuance or to seek the appointment of standby counsel prior to

      the start of trial but failed to do so. The trial court also noted that prospective

      jurors had already gathered, such that granting a continuance for the purpose of



      2
        In Koehler v. State, 499 N.E.2d 196 (Ind. 1986), our supreme court held that where a defendant, with
      standby counsel already at his side, seeks to abandon a pro se defense and reassert the right to counsel,
      “[r]elevant factors must be considered by the trial court in order for it to exercise a meaningful discretion in
      ruling on defendant’s request to change from self-representation to counsel-representation.” Id. at 199.
      Because the record demonstrates that Fields was not attempting to abandon his pro se defense and change
      from self-representation to counsel-representation, the Koehler factors are inapplicable here.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1260 | December 9, 2019                       Page 8 of 9
      obtaining standby counsel would have interrupted the proceedings and caused

      excessive delay. As stated above, a pro se defendant has no right, constitutional

      or otherwise, to demand standby counsel. Under the circumstances presented,

      we cannot say that the trial court abused its discretion in denying Fields’s

      request for a continuance for the purpose of obtaining and appointing standby

      counsel. We affirm his convictions.


[9]   Affirmed.


      Baker, J., and Kirsch, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1260 | December 9, 2019   Page 9 of 9